  Case 1:20-cv-19377-NLH Document 10 Filed 09/21/21 Page 1 of 2 PageID: 73



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
TERRELLE NELSON,               :
                               :
          Petitioner,          :    Civ. No. 20-19377 (NLH)
                               :
     v.                        :    MEMORANDUM OPINION & ORDER
                               :
                               :
WARDEN BERGAMI,                :
                               :
          Respondent.          :
______________________________:

APPEARANCE:

Terrelle Nelson
70270-050
Fairton
Federal Correctional Institution
P.O. Box 420
Fairton, NJ 08320

     Petitioner Pro se

Rachael A. Honig, Acting United States Attorney
Jane Dattilo, Assistant U.S. Attorney
United States Attorney's Office for the District of New Jersey
970 Broad Street
7th Floor
Newark, NJ 07102

     Attorneys for Respondent

HILLMAN, District Judge

     WHEREAS, Petitioner Terrelle Nelson filed a petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241, see ECF No.

1; and

     WHEREAS, the Court ordered Respondent to answer the

petition on January 8, 2021, see ECF No. 2; and
  Case 1:20-cv-19377-NLH Document 10 Filed 09/21/21 Page 2 of 2 PageID: 74



       WHEREAS, Respondent filed its answer, ECF No. 8; and

       WHEREAS, Petitioner requests a 30-day extension of time to

submit his reply, ECF No. 9,

       THEREFORE, IT IS on this      21st       day of September     ,

2021

       ORDERED that Petitioner’s request for an extension, ECF No.

9, is granted.    The reply is due October 22, 2021; and it is

finally

       ORDERED that the Clerk shall send Petitioner a copy of this

Order by regular mail.




                                           s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                     2
